In a wrongful death action predicated upon alleged medical malpractice, third-party defendant appeals from an order of the Supreme Court, Rockland County, entered September 18, 1974, which denied his motion to dismiss the third-party complaint. Order reversed, on the law, without costs, and motion granted, with leave to third-party plaintiff to move at Special Term for permission to serve an amended third-party complaint, if he be so advised. The third-party complaint does not allege facts showing negligence of any kind on the part of the third-party defendant. Cohalan, Acting P. J., Christ, Brennan, Munder and Shapiro, JJ., concur.